Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant’s Request for Continued Examination and Amendment filed on 12/10/2020.
Claims 12-13 have been amended.
Claims 31-32 have been added.
Claims 21 and 30 have been cancelled.
Claims 1, 8, 12-14, 17, 19-20, 23-29, 31-32 are pending in the instant application.
Claims 1, 8 and 26-29 have been previously withdrawn from consideration.
Note, rejections and objections not reiterated from previous office actions are hereby withdrawn. The following rejections or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/2020 has been entered.
Claim Rejections - 35 USC § 112, 1st paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	Claim 12 recites “wherein the liposome wall has a structural integrity that is broken down by an ultrasonic disruption to cause passage of the substrate into the interior region”; however, Applicant provides no specifics on the wall (see [0065] and [0072]). Applicant’s specification has no disclosure or teaching a “wall”; however, the Examiner will not make a new matter rejection, because all liposomes have a liposome wall. It appears from reading Applicant’s specification that every liposome has a wall, which would be capable of being broken down by ultrasonic disruption, because Applicant has 
	For compact prosecution purposes, any liposome will reads on ““wherein the liposome wall has a structural integrity that is broken down by an ultrasonic disruption to cause passage of the substrate into the interior region”.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-14, 17, 19-20, 24-25, 31 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over FAROKHZAD et al (US 8,709,483) as evidenced by LIN et (Chem Mater. 2005, 17, 4570-4573).
 FAROKHZAD teaches composition comprising: a particle (see abstract), such as liposomes (see col. 2, line 52); a therapeutic agent (see claim 1), such as enzyme (see claim 16) or viruses for vaccines (see col 43, line 29-31), encapsulated (see claim 1) 
Note, substrate can read on anything, such as small water molecule or solvent molecules or small proteins, etc., wherein the substrate is not an ingredient of Applicant’s composition and appears to be inherently inside every human subject. Thus, the intended use of “the substrate is smaller in size….wherein the substrate product traverses out of the delivery device and into the subject” is not part of the limitation of the delivery device.
Note, Applicant recited intended use of the composition, such as upon “ultrasonic disruption” and “frequencies between 1 -1.5 MHz” recited in the composition claims would reasonably appear not to be a claim limitation.  “If the claim preamble, when read in the 
Note, the prior art would have the same inherent property of “an immune system response protection of a patient is enhanced compared to an uncoated liposome”, because the prior art has the same ingredients as claimed by Applicant, unless proven otherwise.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 12-14, 17, 19-20, 23-25, 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over FAROKHZAD et al (US 8,709,483) as evidenced by LIN et (Chem Mater. 2005, 17, 4570-4573) in view of ZHANG et al (Encapsulation of enzymes in silica nanocapsules formed by an amphiphilic precursor polymer in water. J. Mater. Chem. B, 2015, 3, 1261) and WANG et al (Delivery of Oligonucleotides with Lipid Nanoparticles. Adv Drug Deliv Rev. 2015 June 29; 87: 68–80).
	As discussed above, FAROKHZAD teaches composition comprising: a particle (see abstract), such as liposomes (see col. 2, line 52); a therapeutic agent (see claim 1), such as enzyme (see claim 16) or viruses for vaccines (see col 43, line 29-31), encapsulated (see claim 1) inside a particle, such as a liposome (see col. 2, line 52), made from ingredients, such as DOTMA, which is an analogue of DOTAP, phosphatidylcholine, cholesterol, and PEG (see col. 19, line 50-60); and a coating over the particle, such as silica (see col. 15, line 13-20; col. 18, line 57-60), wherein the silica coating is a coating of mesoporous silica with pore sizes of about 1-20 nm in diameter (see col. 15, line 5-11), which reads on pore size that is permeable or semipermeable to molecules smaller than the payload, since Applicant’s pore sizes are 1-80nm (see Applicant’s specification at [0036]).  FAROKHZAD further disclosed the LIN reference (see col. 15, line 8) for background on mesoporous silica, wherein LIN teaches mesoporous silica has many unique properties, such as porous structure, tunable pore size of 1.5-10nm and can act as a reservoir for drugs and biomolecules (see pg. 4570, 1st col) or utilized for carrying non-releasing payloads, such as molecular imaging agents (see pg. 4570, 2nd col).  Additional disclosure includes: single and double emulsion solvent evaporation (see col. 19, line 1); targeting moiety (see abstract), which would 
	FAROKHZAD teaches overlapping pore size range as claimed by Applicant.
ZHANG teaches the prior art had known of using porous silica coatings to protect enzymes (see abstract), wherein it is “desirable that they cannot diffuse through the membrane barrier, whereas the substrates and products may pass through freely” (see pg. 1261, 2nd col), such as having a pore size of 3.8nm (see pg. 1266, under conclusion).
WANG teaches the prior art had known of making liposomes with DOTAP, phosphatidylcholine, cholesterol, and PEG (see pg. 6).
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate a targeting agent on the surface of the composition as discussed in the LIN reference. The person of ordinary skill in the art would have been motivated to make those modifications, because it would allow specific delivery of the drug/therapeutic to intended target site, and reasonably would have expected success because targeting agents are commonly add to particles for targeting intended sites in the pharmaceutical industry.
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate a silica coating with pore size of 3.8nm when the payload is an enzyme. The person of ordinary skill in the art would have been motivated to make those modifications, because the enzyme cannot diffuse through the membrane barrier, whereas the substrates and products may pass through freely, and reasonably would have expected success because the silica coating pore sizes are well-known in the prior art to be tunable in this size range.

Note, Applicant’s recited “substrate” is not part of the composition, but rather, a substrate from the environment surrounding the composition during intended use. 
Note, Applicant recited intended use of the composition, such as upon “ultrasonic disruption” and “frequencies between 1 -1.5 MHz” recited in the composition claims would reasonably appear not to be a claim limitation.  “If the claim preamble, when read in the context of the entire claim, recites limitations of the claim, or, if the claim preamble is ‘necessary to give life, meaning, and vitality’ to the claim, then the claim preamble should be construed as if in the balance of the claim…If, however, the body of the claim fully and intrinsically sets forth the complete invention, including all of its limitations, and the preamble offers no distinct definition of any of the claimed invention’s limitations, but rather merely states, for example, the purpose or intended use of the invention, then the preamble is of no significance to claim construction because it cannot be said to constitute or explain a claim limitation.” Pitney Bowes, Inc. v. Hewlett Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165-66 (Fed. Cir. 1999). Thus, the intended use of the composition claims is met by the prior art, because the prior art compositions has all of Applicant’s ingredients and would be at least capable of performing said use, especially when the prior art’s liposome is made of the same ingredients as recited by Applicant.


Response to Arguments
	Applicant argues that Farokzad describes "In some embodiments, particles are liposomes." Col. 2 line-50- 51. Farokzad goes on to state (referring to Lin) that "a porous silica particle, e.g., a mesoporous silica nanoparticle or may have a coating of mesoporous silica." Col. 15, lines 6-8. But neither Farokzad nor Lin disclose a substrate first passing through a silica layer, then passing through a liposome to gain access to an enzyme inside the liposome. A skilled artisan would immediately recognize that Farokzad's liposome would prevent entry of a substrate and thus prevent any action by the enzyme.
	The Examiner finds this argument unpersuasive, because substrate is not part of Applicants’ delivery device.
	Applicant argues that Claim 12 requires a "delivery device" including "a biocompatible coating structure ... that is at least semipermeable by a substrate ... a liposome, positioned inside the biocompatible coating structure, with an interior region surrounded by a liposome wall ... , and a payload located in the interior region." Claim 12 further requires that the liposome have the very specific features such as "a liposome, positioned inside the biocompatible coating structure, with an interior region surrounded by a liposome wall, wherein the liposome wall has a structural integrity that 
	The Examiner finds this argument unpersuasive, because as discussed in the rejections, it appears from reading Applicant’s specification that every liposome has a wall, which would be capable of being broken down by ultrasonic disruption, and because Applicant has not shown if any liposome walls are incapable of being broken down by ultrasonic disruption. Additionally, the prior art’s liposome is made from the same ingredients as Applicant. 
	



Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE MINH VU whose telephone number is (571)272-8148.  The examiner can normally be reached on Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571) 272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAKE M VU/Primary Examiner, Art Unit 1618